ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Alpine Diversified, Inc.                    )       ASBCA No. 58386
                                            )
Under Contract No. W912PL-07-C-0018         )

APPEARANCE FOR THE APPELLANT:                       Jim D. Lee, Esq.
                                                     Griswold LaSalle Cobb Dowd & Gin L.L.P.
                                                     Hanford, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lawrence N. Minch, Esq.
                                                    Joseph E. Merrion, Esq.
                                                    Mark M. Weintraub, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Los Angeles

                               ORDER OF DISMISSAL

      This appeal has been settled. Accordingly, it is hereby dismissed with prejudice.

      Dated: 6 August 2014



                                                R
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58386, Appeal of Alpine Diversified, Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals